DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Election/Restrictions
Newly submitted claim 19-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 19-23 recites ”… a divider that comprises a plurality of vanes, each of the plurality of vanes defines a curve transverse to the central longitudinal axis, the curve being uniform from the first end of the body to the second end of the body…”, is distinct from previous claim 1-12, and new claim 13-18, and 24-29. 
Since applicant has received an action on the merits for the originally presented invention, claim 1-12, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Application Status
New claim 13-18 and 24-29 are under examination. 
Claim 19-23 are withdrawn from examination.
Claim 13-18 and 24-29 are rejected.
Withdrawn Rejections 
The 112, second paragraph rejections over claim 1-12 have been withdrawn in light of Applicants’ amendment to cancel claim 1-12 and drafted new claims 13-29. 
The 35 U.S.C. 102(a)(1) and 103 rejections set forth in previous office action have been withdrawn in light of Applicants’ amendment to cancel claim 1-12 and drafted new claims 13-29. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-18 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 and 24 recites the broad recitation “…includes a first flat side formed by a first vane of the plurality of vanes, a second flat side formed by a second vane of the plurality of vanes, and one curved side formed by the cylindrical body…”, and the claim also recites “…at least one sub-bore of the plurality of sub-bores…” which is the narrower statement of the range/limitation.. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14, 15, 18, 24, 27, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 2013/0319253 A1).
Regarding claim 13 and 24, Smith discloses an aerator 814 (‘253, [0053]) comprising a cylindrical body (see Fig. 8A, Fig. 8B) includes an outer wall 844, extending from a first end at a first funnel 850 to a second end at a second funnel 890, defining a bore extending through the cylindrical body. Smith discloses a baffle (divider) comprising spokes 878 (plurality of vanes) (‘253, [0053]) dividing the bore into a plurality of circumferential spaces 880 (plurality of bores/sub-bores) (See Fig. 8B) are established between the spokes 878 (vanes). The circumferential spaces 880 (sub-bores) divides by the spokes 878 (vanes) comprising a first flat side by a first spoke (vane) and second flat side by a second spoke (vane) (‘253, See Fig. 8B, [0054]). With respect to claim 24, Smith discloses the aerator 814 is disposed entirely within a neck of a bottle (container) (Fig. 8A, [0053]) wherein the bottle comprising a hallow body including the neck from a first end to a second end (Fig. 1, [0027]-[0028]).
Regarding claim 14 and 27, Smith discloses the spokes 878 (plurality of vanes) extends radially from a central longitudinal axis of the cylindrical body (see Fig. 8A, Fig. 8B) comprising the outer wall 844. 
Regarding claim 15 and 28
Regarding claim 18, Smith discloses the cylindrical body (see Fig. 8A, Fig. 8B) includes the outer wall 844, extending from the first end at a first funnel 850 to the second end at a second funnel 890 is disposed entirely within a neck of a bottle (container) 310 (Fig. 8A, [0053]). 
Regarding claim 29, Smith discloses stopper 112 including a cork (‘253, [0029]) within the neck of the bottle, and disposed adjacent to the aerator 814 (See, Fig. 8A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 17, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013/0319253 A1) as applied to claim 13 and 24 above, and further in view of Devoy et al. (US 2012/0074092 A1)
Regarding claim 16, 17, 25 and 26, Smith discloses the claimed invention as discussed above.  Smith discloses the aerator 814 comprising an outer wall 844 in contact with an interior surface 328 of the bottle neck 310 (‘253, [0053]). 
Smith does not discloses the outer wall 844 of the cylindrical body (see Fig. 8A, Fig. 8B) defines a plurality of grooves extending form the first end of the cylindrical body to the second end of the cylindrical body as recited in claim 16 and claim 25; and the grooves are symmetrically arranged about the outer wall (surface) of the cylindrical body as recited in claim 17 and 26. 
However, Devoy et al. (Devoy) discloses a container system comprising an in-bottle aerator 10 and a bottle 16 (container), for mixing oxygen in air with wine as the wine is poured from its bottle (‘092, Abstract). Devoy teaches the bottle 16 (container) (‘092, Fig. 1c, [0024], [0025]) having a hollow body extending from a first end to a second end, a body (first portion) of the bottle 16 (container). 
Devoy discloses the in-bottle aerator 10 is entirely inserted into the neck (second portion) of the bottle 16 (container) (‘092, [0029], Fig. 1a-1c; 4; 5a-5e; 7A-7C), wherein the in-bottle aerator 10 having a length extending from a first end to a second end, with an exterior (cylindrical outer surface) of the in-bottle aerator 10 engages an inner surface of the neck (second portion) of the bottle 16 (container) (‘092, Fig. 1a-1c, [0032]). Devoy teaches air ingress channels 11 (plurality of grooves) which extends along an exterior (cylindrical outer surface) of the in-bottle aerator 10 from proximal end 24 to distal end 26 (first, second end) (‘092, [0031], Fig. 2a; 3a). Devoy discloses the in-bottle aerator 10 with a central flow channel 13 (bore) extending from the proximal end 24 to distal end 26 (first, second end) (‘092, [0028], Fig. 3b, 4, 5a-5e, parts, 13a-13d). 
Smith and Devoy are of the same field of endeavor of beverage aeration with an aerator disposed in a neck of a bottle. It would have been obvious to one of ordinary skill in the art at the time the filing of Applicant’s claimed invention, to be motivated to use Devoy’s air ingress channels 11 (plurality of grooves) which extends along an exterior (cylindrical outer surface) of the in-bottle aerator . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 13-18 and 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,258,938 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 13-18 and 24-29 recites the same mixer/aerator and container system comprising mixer/aerator as recited in claim 1-15 of U.S. Patent No. 10,258,938 B2. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 35 U.S.C. 102(a)(1) and 103 rejections set forth in previous office action have been withdrawn in light of Applicants’ amendment to cancel claim 1-12 and drafted new claims 13-29. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG T YOO/Primary Examiner, Art Unit 1792